DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/242,318 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: Claims 1 and 3 of this application are anticipated by claim 1 of the ‘318 application.  Claim 2 of this application is anticipated by claim 2 of the ‘318 application. Claims 4-8 of this application are anticipated by claim 1 and 4-6 of the ‘318 application. Claims 9-13 of this application are anticipated by or obvious over claims 1 and 4-6 of the ‘318 application. Claim 14-19 of this application are anticipated by claim 3 of the ‘318 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameyama (JP 2018022730 (machine translation provided, figures refer to the reference provided by Applicant in IDS)).
Regarding Claim 1: Kameyama disclose a resin molding apparatus comprising: a molding mold which performs resin molding of a workpiece having an electronic component mounted inside a carrier ((molding die) 3rd paragraph of translation); and a loader (lead frame conveying apparatus) which transports the workpiece, wherein the loader comprises a frame body which comes into contact with and separates from an outer edge portion of an upper surface of the workpiece ((20) enlarged portion of figure 8), a moving device which moves the frame body up and down (drive arms 49 and 40a, Figure 2, 12th paragraph), and a chuck claw which comes into contact with an outer edge portion of a lower surface of the workpiece (4, figure 8 paragraphs 26-28), and wherein at least during tranfer the workpiece is able to be interposed between the chuck and the frame (figure 8).
Regarding Claim 10: Kameyama disclose the resin molding apparatus as described above in the rejection of claim 1.  Kameyama further discloses wherein the moving device comprises a guide post which guides the frame body to move up and down and a cylinder which drives the frame body to move up and down (drive arms 49 and 40a and drive cylinders (not shown), Figure 2, 12th paragraph).
Regarding Claim 3: Kameyama disclose the resin molding apparatus as described above in the rejection of claim 1.  Kameyama further discloses wherein the chuck provides support through contact at multiple positions at intervals (Figure 2).
Regarding Claim 4: Kameyama disclose the resin molding apparatus as described above in the rejection of claim 3.  Kameyama further discloses wherein wherein, in the chuck, a plurality of chuck claws provided on one side are integrally formed on a rear end side, and the chuck claws are able to integrally enter and retract with respect to a projection surface of the workpiece in a plan view (Figure 2 and 8).
Regarding Claims 5, 7 and 8: Kameyama disclose the resin molding apparatus as described above in the rejection of claim 1, 3 and 4.  Kameyama further discloses wherein the moving device performs horizontal movement, rotation movement, or combination movement thereof so that the chucks are located at positions at which the chucks enter a projection surface of the workpiece in a plan view which are positions close to each other with a predetermined gap so that they do not come into contact with a lateral outer circumferential part of the workpiece or located at positions outside the projection surface of the workpiece in a plan view (drive arms 49 and 40a and drive cylinders (not shown), Figure 2 and 8, 12th paragraph).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama (JP 2018022730 (machine translation provided, figures refer to the reference provided by Applicant in IDS)).
Regarding Claim 2: Kameyama disclose the resin molding apparatus as described above in the rejection of claim 1 and below in the rejection of claim 6.  Kameyama fails to specifically disclose a control unit configured to control the movement of the moving device, wherein the control unit controls at least one of a pressing force and a pressing speed when the frame body contacts the workpiece.  However, such control units are well known in the art and would be obvious in order to prevent damage to the workpiece.
Regarding Claims 6: Kameyama disclose the resin molding apparatus as described above in the rejection of claim 2.  Kameyama further discloses wherein the moving device performs horizontal movement, rotation movement, or combination movement thereof so that the chucks are located at positions at which the chucks enter a projection surface of the workpiece in a plan view which are positions close to each other with a predetermined gap so that they do not come into contact with a lateral outer circumferential part of the workpiece or located at positions outside the projection surface of the workpiece in a plan view (drive arms 49 and 40a and drive cylinders (not shown), Figure 2 and 8, 12th paragraph).
Regarding Claims 14-19: Kameyama disclose the resin molding apparatus as described above in the rejection of claims 1-5 and 9.  Kameyama further discloses the chucks are located on both sides of the workpiece but fails to describe the chucks are arranged in an annular shape in a plan view.  However absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found such matters to be mere duplication of parts and would have found such design to be obvious and well within the skill of a routineer in the art.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744